Detailed Action
	This action is responsive to an original application filed on 9/16/2019 with acknowledgement that this application claims a priority date of 9/17/2018 to US Provisional Application 62/732,128.
	Claims 1-20 are currently pending.  Claims 5 and 17-20 have been withdrawn from further consideration.  Claims 1, 11, and 17 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (a fire suppression system and a composition comprising a fire suppression material infused with gas nanobubbles) and Fire Suppression System Species B (wherein the liquid is expelled as a foam) in the reply filed on 1/10/2022 is acknowledged.
Claims 5 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 was filed after the application filing date of 9/16/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:
In Claim 15 Lines 2-3, “oils, a fire suppression material, a foam” should be revised to “oils, a foam” to correct an apparent scrivener’s error, since “the fire suppression material” of Claim 15 Line 1 is already known to be a fire suppression material.
In Claim 15 Line 3, “and a combination thereof” should be revised to “or a combination thereof” to ensure claim formatting similar to ensure proper claim formatting, similar to how Claim 10 is formatted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because Claim 3 Line 3 states, “piping coupled to a valve to the receptacle” and it is not clear what this phrase means. It is not clear if “piping coupled to a valve to the receptacle” is intended to mean “piping coupled to a valve and to the receptacle”, “piping coupling a valve to the receptacle”, “piping coupled to a valve of the receptacle”, “piping coupled to a valve that is coupled to the receptacle” or something else.  For the purpose of examination, Claim 3 Line 3 will be interpreted to state, “piping coupled to a valve that is coupled to the receptacle”.
 Claims 4 depends on Claim 3, therefore Claims 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 3 is indefinite.
Claim 4 is also indefinite because Claim 4 Line 1 states “The fire suppression system as recited in claim 3” and it is not clear if “The fire suppression system as recited in claim 3” from Claim 4 Line 1 is 
Claim 4 is also indefinite because Claim 4 Lines 2-3 state, “a detector configured to sense an environmental condition within the space indicative of a fire hazard” and it is not clear whether the environmental condition is indicative of a fire hazard or if the space is indicative of a fire hazard.  For the purpose of examination, Claim 4 Lines 2-3 will be interpreted to state, “a detector configured to sense an environmental condition within the space, wherein the environmental condition is indicative of a fire hazard”.  
Claim 16 is indefinite because Claim 16 Lines 1-2 state “wherein a concentration of the gas nanobubbles in the fire suppression material is about ≥ 106 nanobubbles/ml” and the term “about ≥ 106 nanobubbles/ml” is a relative term.  The term “about” is not defined by the claim and the Specification does not provide a definitive standard for ascertaining the requisite degree (See Page 13 of the Specification which states “As used herein, the term "about," when referring to a value or to an amount of mass, weight, time, volume, concentration or percentage is meant to encompass variations of in some embodiments ±20%, in some embodiments ±10%, in some embodiments ±5%, in some embodiments ±1%, in some embodiments ±0.5%, and in some embodiments ±0.1% from the specified amount, as such variations are appropriate to perform the disclosed method”.).  Therefore, it is not clear if “about ≥ 106 nanobubbles/ml” is ≥ 106 ±20% nanobubbles/ml, ≥ 106 ±10% nanobubbles/ml, ≥ 106 ±5% nanobubbles/ml, ≥ 106 ±1% nanobubbles/ml, ≥ 106 ±0.5% nanobubbles/ml, or ≥ 106 ±0.1% nanobubbles/ml.  For the purpose of examination, Claim 16 Lines 1-2 will be interpreted to state, “wherein a concentration of the gas nanobubbles in the fire suppression material is ≥ 1.2x106 nanobubbles/ml”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 11,103,838 to Kato (“Kato”).
As to Claim 1, Kato discloses a fire suppression system (See Annotated Fig. 1 “jet injection device”) comprising:
a receptacle (Fig. 1 #21 “tank”) containing a liquid infused with gas nanobubbles (See Fig. 1, “Bubble Water Containing Gas”, Per Col. 4 Lines 16-18 the nanobubbles foams containing various gases are stored with water in #21); and 
an apparatus (See Annotated Fig. 1) configured to expel the liquid from the receptacle for fire suppression (See Col. 6 Lines 23-25, disclosing that the apparatus can be used to spray fluid for fire extinguishing).
As to Claim 2, in reference to the fire suppression system of Kato as applied to Claim 1 above, Kato further discloses wherein the apparatus is a hand-held fire extinguisher (Col. 6 Lines 23-25 discloses that the apparatus can be used as a fire extinguisher, See Annotated Fig. 1 where it appears that #3 of the apparatus is configured such that it can be held by one or more hands at least at #13 or #15 by one or more users operating the apparatus).

 piping (See Annotated Fig. 1) coupled to a valve (Fig. 1 #13 “first valve”) to the receptacle (See Annotated Fig. 1, the valve #13 is coupled to the receptacle #21 via the piping, and the piping is coupled to the valve #13, thus the piping is coupled to a valve that is coupled to the receptacle); and 
a control system (See Annotated Fig. 1, the control system consists of #13 and #15, including knobs on #13 and #15 which are understood can be controlled by a user) configured to activate the valve to expel the liquid via the piping into a space (See Col. 5 Lines 9-20, it is understood that a user can manipulate the knob on #13 to activate #13 and expel liquid via the piping into the space shown in Annotated Fig. 1). 
As to Claim 10, in reference to the fire suppression system of Kato as applied to Claim 1 above, Kato further discloses wherein the gas nanobubbles contain a gas selected from a group consisting of oxygen, air, carbon dioxide, nitrogen, argon, or a combination thereof (See Col. 4 Lines 62-64 which disclose the gas as being carbon dioxide).
As to Claim 11, Kato discloses a composition comprising a fire suppression material (Col. 5 Line 3 “CO2 nanobubble water”, Per. Col. 6 Lines 23-25 the material can be used for fire suppression) infused with gas nanobubbles (Col. 4 Lines 15-16, “nanobubble foams containing various gases”).
As to Claim 14, in reference to the composition of Kato as applied to Claim 11 above, Kato further discloses wherein the gas nanobubbles contain a gas selected from a group consisting of oxygen, air, carbon dioxide, nitrogen, argon, helium, and a combination thereof (See Col. 4 Lines 62-64 which disclose the gas as being carbon dioxide).
As to Claim 15, in reference to the composition of Kato as applied to Claim 14 above, Kato further discloses wherein the fire suppression material is selected from a group consisting of water, 
As to Claim 16, in reference to the composition of Kato as applied to Claim 15 above, Kato further discloses wherein a concentration of the gas nanobubbles in the fire suppression material is about ≥ 106 nanobubbles/ml (See Col. 4 Lines 14-16, a concentration of the gas nanobubbles in the fire suppression material is 1.5x108 nanobubbles/ml which is greater than 1.2x106 nanobubbles/ml). 

    PNG
    media_image1.png
    731
    1029
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of US PGPUB 2015/0096768 to Dubrucq et al. (“Dubrucq”).
Regarding Claim 4, in reference to the fire suppression system of Kato as applied to Claim 3 above, Kato does not disclose wherein the control system comprises:
 a detector configured to sense an environmental condition within the space indicative of a fire hazard; and 
circuitry configured to activate the valve to expel the liquid into the space in response to sensing of the environmental condition by the detector.
However, Dubrucq discloses a fire suppression system (See Fig. 23 and Paragraph 0124, the fire suppression system includes the system shown in Fig. 23 in addition to storage tank #10 shown in Fig. 8a) comprising:
a receptacle (Fig. 8a #10 “storage tank”, See Paragraph 0124) containing liquid infused with gas (Paragraph 0124 “liquid nitrogen”); and
an apparatus (See Fig. 23, the apparatus comprises ) configured to expel the liquid from the receptacle for fire suppression, wherein the apparatus is a fire suppression system comprises: 
piping (Fig. 23 #30 “pipes”) coupled to a valve (Fig. 23 #40 “valve”) and to the receptacle (See Paragraph 0124); and
a control system (See Paragraph 0124 the control system comprises a “smoke detector” that is wired to a “Nitrogen control system”) configured to activate the valve to expel the liquid via the piping into a space (See Paragraph 0124), wherein the control system comprises: 
a detector (Fig. 23 #70 “smoke detector”) configured to sense an environmental condition (Paragraph 0124 “smoke”) within the space (See Fig. 23), indicative of a fire hazard (See Paragraph 0124); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire suppression system of Kato such that the control system comprises a detector configured to sense an environmental condition within the space indicative of a fire hazard and circuitry configured to activate the valve to expel the liquid into the space in response to sensing of the environmental condition by the detector, as taught by Dubrucq, for the purpose of having the fire suppression system automatically release liquid towards a fire when presence of the fire is sensed (See Paragraphs 0124-0125). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of US Patent 5,848,752 to Kolacz et al. (“Kolacz”). 
Regarding Claim 6, in reference to the fire suppression system of Kato as applied to Claim 1 above, Kato does not disclose wherein the liquid is expelled as a foam (Col. 4 Lines 15-17 disclose the liquid being stored as a foam, however Col. 45 Lines 24-29 disclose the liquid being expelled as a mist).
However, Kolacz discloses an attachment (Fig. 10 #75 “aeration attachment”) for use on an apparatus (Fig. 3 #20 “nozzle”) configured to expel liquid (Col. 6 Line 34 “water-foaming agent”) for fire suppression (See Col. 1 Lines 30-34), wherein the attachment results in liquid being expelled as a foam (See Col. 2 Lines 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire suppression system of Kato to include the .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of US Patent 10,022,681 to Spears et al. (“Spears”). 
Regarding Claim 7, in reference to the fire suppression system of Kato as applied to Claim 1 above, Kato does not disclose wherein an average diameter of the gas nanobubbles in the liquid is less than 100 nanometers (See Col. 5 Lines 34-30 which discloses expelled mist having a diameter of 10 µm or less but does not disclose an average diameter of the gas nanobubbles in the liquid, and it is understood Per Page 1 of NPL Document “Water Structure and Science” to Chaplin that nanobubbles are defined as having a diameter of less than 1 micrometer).
However, Spears discloses a receptacle (Fig. 1 #68 “tank”, which per Col. 5 Lines 60-62 can contain a receiving volume #66 that is water, Also See Col. 11 Lines 24-55) containing a liquid that is capable of being used for fire suppression (Fig. 1 #12 “transfer fluid”, Per Col. 5 Lines 53-55 the transfer fluid can be water, and water is a liquid that can be used to suppress fires) infused with gas nanobubbles (Col. 3 Line 29 “micro-nanobubbles”, Per Col. 5 Line 24 the gas can be carbon dioxide); and wherein an average diameter of the gas nanobubbles in the liquid is less than 100 nanometers (See Col. 3 Lines 28-34 which discloses that an average diameter of the gas nanobubbles in the liquid can be as low as 10 nanometers, Also See Col. 11 Lines 24-55 which discloses the nanobubbles can be selected to be less than about 100 nm in diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire suppression system of Kato such that the average diameter of the gas nanobubbles in the liquid is less than 100 nanometers, as taught by Spears for the .  
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of US PGPUB 2020/0346058 A1 to Kempf et al. (“Kempf”).
Regarding Claim 8, in reference to the fire suppression system of Kato as applied to Claim 1 above, Kato does not disclose wherein the liquid further contains a fire suppression chemical agent.
However, Kempf discloses a fire suppression system (Paragraph 0113 “fire protection system 100”) comprising an apparatus (Fig. 1 # 1 “component”) configured to expel liquid  (Paragraph 0028 “extinguishing fluid”) for fire suppression (See Paragraph 0028), wherein the liquid contains a fire suppression chemical agent (Paragraph 0028 “C6F12O”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid of Kato to be C6F12O instead of water, such that the liquid further contains a fire suppression chemical agent, as taught by Kempf, for the purpose of being able to use the liquid to extinguish metals (See Paragraph 0028).
Regarding Claim 9, in reference to the fire suppression system of Kato as applied to Claim 1 above, Kato does not disclose wherein the liquid is a Fire Protection Fluid (For the purpose of examination, based on Page 8 of the Specification a “Fire Protection Fluid” is interpreted to mean “a fluid that acts like water, looks like water, and flows like water, but does not get things wet in the same way as water” such as “C6F12O”, and based on Per Col. 5 Line 3 the liquid of Kato is water, thus it is not a “Fire Protection Fluid”).
However, Kempf discloses a fire suppression system (Paragraph 0113 “fire protection system 100”) comprising an apparatus (Fig. 1 # 1 “component”) configured to expel liquid  (Paragraph 0028 “extinguishing fluid”) for fire suppression (See Paragraph 0028), wherein the liquid is a Fire Protection Fluid (Paragraph 0028 “C6F12O”).

Regarding Claim 12, in reference to the composition of Kato as applied to Claim 11 above, Kato does not disclose the composition further comprising a chemical agent formulated for fire suppression.
However, Kempf discloses a composition (Paragraph 0028 “extinguishing fluid”) comprising a fire suppression material (Paragraph 0028 “extinguishing fluid”), wherein the composition further comprises a chemical agent (Paragraph 0028 “C6F12O”) formulated for fire suppression (See Paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Kato such that the fire suppression material is C6F12O instead of water, such that the composition further comprise a chemical agent formulated for fire suppression, as taught by Kempf, for the purpose of being able to use the composition to extinguish metals (See Paragraph 0028).
Regarding Claim 13, in reference to the composition of Kato as applied to Claim 11 above, Kato does not disclose wherein the fire suppression material further comprises a chemical agent formulated for fire suppression.
However, Kempf discloses a composition (Paragraph 0028 “extinguishing fluid”) comprising a fire suppression material (Paragraph 0028 “extinguishing fluid”) wherein the fire suppression material further comprises a chemical agent (Paragraph 0028 “C6F12O”) formulated for fire suppression (See Paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire suppression material of Kato to be C6F12O instead .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752